Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 07/26/2022 has been entered in the record and considered.  With respect to the rejections under 35 USC 102 (a)(1) / 102(a)(2), the Applicant’s arguments have been considered, and the rejection under 102(a)(1) is withdrawn in view of Applicants submitting the statement under 102(b)(2)(c). However, the rejection under 102(a)(2) is maintain (see the explanation below under Response to Arguments). Claims 1-12 are under consideration.  Claims 1, 3, 7 and 9-12 are rejected. Claims 2, 4-6 and 8 are objected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2019/0202688 to Benaissa et al. (Benaissa).
Regarding independent claim 1, Benaissa discloses (Figs. 1a-1g) a method for transferring a thin layer (Fig. 1b: 1) from a donor substrate (3) to a receiver substrate (2), the method including the steps of:
implanting species (Fig. 1b and ¶0096) in a uniform manner on the whole of the donor substrate (3) to form therein an embrittlement plane (ZS: ¶0091) which delimits the thin layer (1) and a bulk part (the entire areas under 1) of the donor substrate (3),
after implanting the species (as shown in fig. 1b), locally treating (implanting species such as silicon ions or silicon germanium in step a2 as shown in fig. 1c considered sufficient to meet the broadest reasonable interpretation of the label “locally treating) an area of the embrittlement plane (ZS) to reduce a capacity of the embrittlement plane (ZS) to initiate a fracture wave in the locally treated area,
after locally treating, placing in contact the donor substrate (3) and the receiver substrate (2), (see Fig.1e),
initiating and propagating the fracture wave along the embrittlement plane (¶ 124-126 and fig.1g).
Regarding claim 3, Benaissa discloses wherein the locally treated area is a peripheral crown of the embrittlement plane (Fig. 1c. and corresponding text in ¶0100). Under broadest reasonable interpretation the peripheral area of the embrittlement plane (ZS) in (fig. 1c) considered to be the locally treated area as claimed. It is noted that claim 3 currently does not recite the locally treated are is only the peripheral crown of the embrittlement plane. Additionally, ¶0100 discloses implanting species through a mask (5) as illustrated in fig. 1c in which also considered implanting species at a peripheral crown of the embrittlement plane because of the configuration of mask 5.
Regarding claim 9, Benaissa discloses in which the step of locally treating includes forming a localised amorphous zone (Fig. 1c: 4) in the thin layer (1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Benaissa et al.  in view of US Pub No. 2007/0037363 to Aspar et al. (Aspar).
Regarding claim 7, Benaissa discloses all of the limitations of claim 1 from which this claims dependent.
Benaissa fails to disclose the step of locally treating includes carrying out a localised laser annealing of the donor substrate.
Aspar discloses the step of locally treating includes carrying out a localised laser annealing of the donor substrate (¶0061).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided an area of the embrittlement plane in the donor substrate of Benaissa with a laser annealing as taught by Aspar in order to feeds the crystal defects at the level of the main peak (embrittlement plane) and encourage the growth of these defects with a large fraction of species (¶0061 and 0063).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Benaissa et al.  in view of US Pub No. 2007/0210307 to Herbs.
Regarding claims 10-12, Benaissa discloses all of the limitations of claim 9 from which this claims dependent.
Benaissa fails to disclose the amorphous zone is localised at less than 100 nm, 
less than 75 nm and less than 50 nm from the embrittlement plane. 
Herbs discloses in ¶0065-0066 and at least Fig. 6h (note that Fig. 6h is prior to the contact with receiving substrate 91) that the amorphous layer is localised which starts at about 14 nm under the surface and ends at a depth of 109 nm which is substantially identical to the claim ranges. Herbs further disused that the crystalline structure is therefore retained over the first 14 nm and this crystal film will serve as a seed for subsequent rebuilding of the amorphous layer.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have varied through routine experimentation the result effective variables of the localised amorphous zone, which overlap with the claimed range in order to optimize the functionality of the device (see MPEP §2144.05). Further, the specification contains no disclosure of either the critical nature of the claimed localised amorphous zone or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 2, 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 recites: during the step of locally treating, a central zone (Rz) of the embrittlement plane is not subjected to the reduction of the capacity to initiate the fracture wave. 
Claim 4 recites: wherein the locally treated area is a peripheral crown of the embrittlement plane, with the exception of a3Appl. No. 16/733,006Amendment Dated March 16, 2022 Office action dated November 16, 2021sector of the peripheral crown.
Claim 8 recites: carrying out the localised laser annealing of the donor substrate includes locally irradiating a free face of the thin layer by one or more laser pulses
The above recitations, interpreted in combination with all other limitations of the claim and all limitations of any claims they depend from, is not taught or rendered obvious by the prior art of record and are indicated as allowable subject matter.

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
In the Office action mailed April 27, 2022, claims were rejected over Benaissa et al. (US 20190202688) as applied under 35 U.S.C. 102(a)(1) and 102(a)(2).
    Applicant filed a Reply on July 26, 2022, and made unequivocal statement that no later than the effective filing date of the claimed invention, both the reference at issue (Benaissa) and the application were subject to common ownership. Applicant's statement is effective under 35 U.S.C. 102(b)(2)(C) to disqualify Benaissa as prior art under 102(a)(2). However, applicant's common ownership statement is inapposite to disqualify Benaissa as being prior art under 102(a)(1). For this reason, the rejections are maintained and made final.
    As a helpful reminder, instant application claimed priority to foreign priority application FR1900127. The Office acknowledged the priority claim, and the certified copy of the foreign priority application is on Record, as of February 21, 2020. Although the foreign priority application's filing date (January 7, 2019) is before the reference's 102(a)(1) publication date (July 4, 2019), the foreign priority application is not in English and there is not a certified English translation on Record. As such, the application filing date is not, yet, entitled to the foreign priority application filing date. To be entitled to the foreign priority application filing date, applicant must file a certified English translation (MPEP 2152.06, scenario (C)), and demonstrate the claims are adequately supported in the foreign priority document (MPEP 2152.01).
It is for the above discussed reasons that the rejections as applied under 102(a)(1) is considered proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanda et al. (U.S. Pub # 2003/0077865), Aspar et al. (U.S. Pub # 2005/0221583), Aspar et al. (U.S. Pub # 2003/0234075), Maleville et al. (U.S. Pat # 6,403,450).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHSEN AHMADI/Primary Examiner, Art Unit 2896